Ottaway, J.:
The petitioner, Clem Schoor, presents his petition to the County Court, Chautauqua county, seeking the refund of fifty dollars in money and a fifty-dollar Liberty bond, deposited in the Municipal Court of the city of Dunkirk as bail for his appearance in said court upon an adjourned day.
The Municipal Court of the city of Dunkirk has entered an order forfeiting said fifty dollars and said Liberty bond for the failure *65of the petitioner to appear as required by the order. It appears from the petition that an effort was made by the petitioner to recover the possession of said money and Liberty bond from the judge of the Municipal Court. While this effort appears to have been informal in character, it appears that the judge of said court refused to return said money to the petitioner. Under these circumstances the County Court, under section 597 of the Code of Criminal Procedure, has concurrent jurisdiction with the Municipal Court in a proceeding to remit said moneys and under the authority of People v. Street (14 N. Y. Supp. 778) this court will not interfere with the jurisdiction of the Municipal Court of the city of Dunkirk. An application should be made to the Municipal Court of the city of Dunkirk for a rehearing, if the petitioner desires a rehearing of the matter.